Citation Nr: 1021435	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  05-41 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to increased initial ratings for an acquired 
psychiatric disorder, currently rated at 30 percent prior to 
December 18, 2003, 50 percent from December 18, 2003, to 
February 5, 2004, and 70 percent from February 5, 2004, 
forward.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from October 1967 to September 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

The issues certified for appeal include a claim for an 
effective date earlier than February 5, 2004, for the 
assignment of a 70 percent rating for PTSD.  The Veteran has 
perfected an appeal from the initial grant of service 
connection and staged ratings have been assigned to reflect 
the changing level of severity of the disability during this 
period.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
Board's consideration of the claim for increased initial 
rating will include consideration of whether the Veteran is 
entitled to a 70 percent rating prior to February 5, 2004.  
The effective date is not a separate issue.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further 
development is needed on the claim for increased ratings.  
Review of the file indicates that there are outstanding VA 
treatment and inpatient records related to the Veteran's 
psychiatric disability.  See, e.g., January 2006 and May 2007 
Vet Center records (reflecting inpatient treatment at VA 
Medical Center).  See also February 2009 Vet Center record.  
As these records are relevant to the matter on appeal, the 
records must be obtained.  Bell v. Derwinski, 2 Vet. App. 611 
(1992). 

The Board also finds that a contemporaneous VA examination 
should be conducted to determine the current severity of the 
Veteran's psychiatric disability.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all relevant outstanding VA 
outpatient treatment records dating from 
January 2004, forward, and all relevant 
VA inpatient records dating from May 
2005, forward.  

2.  Ask the Veteran about the existence 
and location of any outstanding private 
or Vet Center medical records.  All 
reported treatment records should be 
requested.  If any reported medical 
records are not available, the Veteran 
should be notified.  

3.  Thereafter, schedule the Veteran for 
an appropriate VA examination to 
determine the current nature and severity 
of his psychiatric disability.  All 
testing deemed necessary by the examiner 
should be performed and the results 
reported in detail.  The examiner is 
requested to state whether the Veteran's 
psychiatric disability renders him 
totally impaired.  A complete rationale 
for any opinions expressed must be 
provided.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the 
report.

4.  Then readjudicate the appellant's 
claim.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


